DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3 are presented for examination.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 2, 2022 has been entered.
 
Response to Amendment
	Applicant’s amendment has not obviated the remaining objection to the specification.  Therefore, that objection is maintained.

Specification
The disclosure is objected to because of the following informalities:
In paragraph 21, “to the Internet” should be “to, the Internet”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “high-level” and “complex” in claims 1-3 are relative terms which render the claims indefinite. The terms “high-level” and “complex” are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification provides nothing resembling a definition for either term, and the only reference in the entire specification to the DCNN making “high-level” decisions in “complex” situations is at the end of paragraph 17, which essentially repeats the claim language.  As far as Examiner can tell, there is no generally accepted definition of “high-level” or “complex” in the art that would apprise an ordinary artisan of the cutoff point between a “high-level” and a “low-level” decision or between a “complex” and a “simple” situation.  For purposes of examination, any use case that requires the neural network to make more than a single computation will be deemed “complex,” and any decision that requires more than a single calculation will be deemed “high-level.”

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 are rejected under 35 U.S.C. 103 as being obvious over Huynh (US 9524461) (“Huynh”) in view of Javed et al., “Random Neural Network Learning Heuristics,” in 31.4 Probability in the Engineering and Info. Sci. 436-56 (2017) (“Javed”) and further in view of Naveros et al., “Event- and Time-Driven Techniques Using Parallel CPU-GPU Co-processing for Spiking Neural Networks,” 11.7 Frontiers in Neuroinformatics 1-22 (2017) (“Naveros”).
Regarding claim 3, Huynh discloses “[a] computer program product comprising a non-transitory computer readable storage having program instructions embodied therewith, the program instructions executable by a computer (functions may be stored on or transmitted over one or more instructions or code on a computer-readable medium – Huynh, col. 22, ll. 48-64; system may use neuromorphic integrated circuits to implement the disclosed method – id. at col. 22, ll. 19-31; action may be performed by any processor or computing means using imprinted memory – id. at col. 21, ll. 26-39), to cause the computer to operate: 
a plurality of layers of neural network circuitry, each layer comprising a plurality of neuron circuits (module that uses artificial neural assemblies includes an assembly of artificial neurons organized into minicolumns; each minicolumn contains a concept neuron in a deep layer of the assembly and a set of correlation neurons in a superficial layer of the assembly – Huynh, col. 12, ll. 4-30; see also Fig. 5A), each neuron circuit comprising a plurality of computational circuit-14-circuits (each of the neurons is a computing unit with an activation value that emulates a neural firing rate; artificial neurons may follow local connectivity rules in which connections to neighboring neurons and minicolumns have higher probabilities of having non-zero weights than do distant connections – Huynh, col. 12, ll. 4-30 [computational circuits = circuits implementing the activation value, local connectivity rules]) …, and each neuron connected to a plurality of other neurons in a same layer by synapse circuitry (weighted connections within the deep layer form an auto-associative concept memory with recurrent weighted connections among the concept neurons – Huynh, col. 12, ll. 4-30; see also Fig. 5A (showing that concept neurons 531 have recurrent connections to each other [synapse circuitry = circuitry implementing the connections]), col. 22, ll. 19-31 (indicating that the system may be implemented using either a processor or neuromorphic integrated circuits or other manufactured circuitry)), wherein the plurality of layers of neural network circuitry are adapted to process symbolic and conceptual information to make high-level decisions in complex situations (system uses concept state and expectation state as information currency for symbolic computation – Huynh, col. 6, ll. 51-61; modules in the system learn concept states based on lower concept states and an upper expectation state; in an ascending direction, the concept state is computed and learned from the correlations among the dimensions of the action, stimulus, or context concept states [i.e., the information processed is conceptual and requires multiple computations, i.e., the situation processed is complex] – Huynh, col. 8, ll, 24-37; see also col. 17, l. 31-col. 18, l. 11 (giving an example of a concept state representing a decision to move a package to a destination [high-level decision])).”
Huynh appears not to disclose explicitly the further limitations of the claim.  However, Javed discloses that the “computational circuits [are] connected in a queuing theory driven design (the random neural network (RNN) is a probabilistic queueing theory based model for artificial neural networks – Javed, abstract; RNNs are special case of G-networks in queueing theory – id. at sec. 1, first paragraph [i.e., the organization of the network, and by extension the organization of the constituent parts of each neuron, is designed based on queueing theory])….”
Javed and the instant application both relate to queueing theory-driven neural networks and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Huynh to design the neural network in accordance with queueing theory, as disclosed by Javed, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would facilitate the implementation of the neural networks in hardware by allowing the neurons to be represented in a computationally simple format.  See Javed, p. 2, first full paragraph (RNNs are easy to implement in hardware as their neurons can be represented by simple counters).
Neither Huynh nor Javed appears to disclose explicitly the further limitations of the claim.  However, Naveros discloses “clock free, event-driven neuron circuits (techniques for simulating neural models are classified into two main families depending on how the neural-model dynamic evaluation is computed: the event-driven or the time-driven families; event-driven techniques pre-compile and store the neural dynamics within lookup tables, whereas time-driven techniques compute the neural dynamics iteratively during the simulation time [i.e., event-driven techniques are not time-driven and thus are clock free] – Naveros, p. 1)….”
Naveros and the instant application both relate to event-driven neural networks and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Huynh and Javed to make the neural computation clock-free and event-driven, as disclosed by Naveros, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would increase the efficiency of the neural-state update process during simulation.  See Naveros, p. 3, second paragraph of section entitled “Neural Dynamic Evaluation Techniques – Why and for What?”.

Claim 1 is a circuit claim corresponding to non-transitory computer readable storage medium claim 3 and is rejected for the same reasons as given in the rejection of that claim.  Similarly, claim 2 is a system claim corresponding to non-transitory computer readable storage medium claim 3 and is rejected for the same reasons as given in the rejection of that claim.

Response to Arguments
Applicant's arguments filed August 2, 2022 have been fully considered but they are, except insofar as rendered moot by a new ground of rejection, not persuasive.
Applicant’s sole argument that requires a response is the argument that neither Huynh nor Javed allegedly discloses that the neural network is adapted to process symbolic and conceptual information to make high-level decisions in complex situations.  Remarks at 6-7.  However, as noted above, the terms “”high-level” and “complex” are never defined in the specification and can be construed to refer to any decision that is not atomic and a situation requiring more than one calculation.  Huynh discloses that  concept states of a hierarchical network of modules in a cognitive architecture may correspond to high-level decisions of robots such as moving a package to a destination and may be calculated based on correlations between action, stimulus, and context concept states.  That is, the concept states are complex calculations used to make high-level decisions in complex situations like the scenario of programming a robot to move a package to a destination.
Applicant’s other argument, that Huynh and Javed allegedly fail to disclose a plurality of clock free, event-driven neural circuits, Remarks at 6-7, is rendered moot by the addition of Naveros to the rejection.  Moreover, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849.  The examiner can normally be reached on M-R 7:50a-5:50p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN C VAUGHN/Examiner, Art Unit 2125